DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 11,141,335. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite: 
A patient support tilt bed, comprising; a base frame; a patient support assembly connected to the base frame, the patient support assembly having a separately moveable head section and foot section, wherein the head section is adjacent a head of the bed, the foot section is adjacent a foot end of the bed…and a tilt frame connected to the base frame and connected to and supporting the patient support assembly, the tilt frame being rotatable to place the patient support assembly in a tilted position with the entire patient support assembly generally in-line in an orientation greater than 30 degrees.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-30 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Ruehl (US Pat. No. 6,336,235).
With regard to Claim 1:
Ruehl discloses: A patient support tilt bed (700), comprising: a base frame (724); a patient support assembly (706) connected to the base frame, the patient support assembly having a separate moveable head section (708) and foot section (712), wherein the head section is adjacent a head of the bed, the foot section is adjacent a foot end of the bed (Figs. 18-23); the patient support assembly being rotatable to place the patient support assembly in a tilted position with the entire patient support assembly generally in-line (Only Ref 708 and 712 are being considered to comprise the patient support assembly and in the tilted position of Fig. 22, Ref 708 and 712 can be considered generally in-line with each other, as broadly recited) in an orientation greater than 30 degrees (Ruehl states that Ref 700 can from the planar position of Fig. 18 to the 60 degree 
With regard to Claim 2:
Ruehl discloses: wherein the release allows rapid dumping of air from a mattress of the bed (Col 66 lines 26-50).
With regard to Claim 3:
Ruehl discloses: further including a tilt actuator (728), the tilt actuator disengages when the release is activated (Figs. 18-23; Col 31 lines 5-24).
With regard to Claim 4:
Ruehl discloses: further including a return mechanism (714) which assists to move the patient support assembly to the generally horizontal position (Col 30 lines 24-51).
With regard to Claim 5:
Ruehl discloses: wherein gravity moves the patient support assembly to the generally horizontal position (it is inherent that gravity plays a part in moving the bed assembly from an upright position to a generally horizontal position).
With regard to Claim 6:
Ruehl discloses: further including a tilt actuator (728), the tilt actuator activates to move the patient support assembly to the generally horizontal position (Figs. 18-23; Col 31 lines 5-24).
With regard to Claim 7:
Ruehl discloses: further including a plurality of siderails (Fig. 1; Ref 800, 802, 804, 806).
With regard to Claim 8:
Ruehl discloses: wherein the plurality of siderails has a first position and a second position (see Ref 800 and 804 in a first position and Ref 802 and 806 in a second position in Fig. 1)
With regard to Claim 9:
Ruehl discloses: further including a plurality of casters (70, 72, 74, 76, 723) and a locking system that stabilizes the bed prior to the patient support assembly being rotated into the tilted position (Figs. 1-2, 18-23; Col 8 lines 56 – Col 9 lines 6 & Col 30 lines 52 – Col 31 lines 4).
With regard to Claim 10:
Ruehl discloses: wherein the locking system stabilizes the bed by locking at least one caster (Figs. 1-2, 18-23; Col 8 lines 56 – Col 9 lines 6 & Col 30 lines 52 – Col 31 lines 4).
With regard to Claim 11:
Ruehl discloses: wherein the locking system is in a lock mode before allowing the patient support assembly to go into the tilted position (Figs. 1-2, 18-23; Col 8 lines 56 – Col 9 lines 6 & Col 30 lines 52 – Col 31 lines 4).
With regard to Claim 12:
Ruehl discloses: wherein the locking system includes a brake lock function, when the patient support assembly is in the tilted position, the locking system prevents the brake lock function from becoming disengaged until the patient support assembly is rotated to the generally horizontal position (Figs. 1-2, 18-23; Col 8 lines 56 – Col 9 lines 6 & Col 30 lines 52 – Col 31 lines 4).
With regard to Claim 13:
Ruehl discloses: wherein the locking system includes a first brake (78) pedal, a second brake pedal (78), the first and second brake pedals are connected to the locking system, the first and second brake pedals independently control the locking system (see Ref 78 on either side of Fig. 12).
With regard to Claim 14:
Ruehl discloses: further including a caster, the caster is in contact with the floor when the patient support assembly is in the tilted position (Figs. 1-2, 18-23; Col 8 lines 56 – Col 9 lines 6 & Col 30 lines 52 – Col 31 lines 4).
With regard to Claim 15:
Ruehl discloses: further including a weighing system (Figs. 18-23, Ref 716).
With regard to Claim 16:
Ruehl discloses: further including a tilt frame (716) connected to the patient support assembly, the tilt frame being rotatable to place the patient support assembly in a tilted position (Figs. 18-23).
With regard to Claim 17:
Ruehl discloses: further including an intermediate frame assembly (716) connected to the base frame, wherein one or more actuators raise and lower each end of the intermediate assembly (Figs. 18-23; Col 30 lines 25-51).
With regard to Claim 18:
Ruehl discloses: A patient support tilt bed (700), comprising: a base frame (724); a patient support assembly (706) connected to the base frame, the patient support assembly having a separate moveable head section (708) and foot section (712), wherein the head section is adjacent a head of the bed, the foot section is adjacent a foot end of the bed (Figs. 18-23); the patient support assembly being rotatable to place the patient support assembly in a tilted position with the entire patient support assembly generally in-line (Only Ref 708 and 712 are being considered to comprise the patient support assembly and in the tilted position of Fig. 22, Ref 708 and 712 can be considered generally in-line with each other, as broadly recited) in an orientation greater than 30 degrees (Ruehl states that Ref 700 can from the planar position of Fig. 18 to the 60 degree position of Fig. 19 in Col 32 lines 58-65); and Leydig 29040732a release (250) to allow the 
With regard to Claim 19:
Ruehl discloses: further including a plurality of siderails (Fig. 1; Ref 800, 802, 804, 806).
With regard to Claim 20:
Ruehl discloses: wherein the plurality of siderails has a first position and a second position (see Ref 800 and 804 in a first position and Ref 802 and 806 in a second position in Fig. 1)
With regard to Claim 21:
Ruehl discloses: further including a plurality of casters (70, 72, 74, 76, 723) and a locking system that stabilizes the bed prior to the patient support assembly being rotated into the tilted position (Figs. 1-2, 18-23; Col 8 lines 56 – Col 9 lines 6 & Col 30 lines 52 – Col 31 lines 4).
With regard to Claim 22:
Ruehl discloses: wherein the locking system stabilizes the bed by locking at least one caster (Figs. 1-2, 18-23; Col 8 lines 56 – Col 9 lines 6 & Col 30 lines 52 – Col 31 lines 4).
With regard to Claim 23:
Ruehl discloses: 
With regard to Claim 24:
Ruehl discloses: wherein the locking system includes a brake lock function, when the patient support assembly is in the tilted position, the locking system prevents the brake lock function from becoming disengaged until the patient support assembly is rotated to the generally horizontal position (Figs. 1-2, 18-23; Col 8 lines 56 – Col 9 lines 6 & Col 30 lines 52 – Col 31 lines 4).
With regard to Claim 25:
Ruehl discloses: wherein the locking system includes a first brake (78) pedal, a second brake pedal (78), the first and second brake pedals are connected to the locking system, the first and second brake pedals independently control the locking system (see Ref 78 on either side of Fig. 12).
With regard to Claim 26:
Ruehl discloses: further including a caster, the caster is in contact with the floor when the patient support assembly is in the tilted position (Figs. 1-2, 18-23; Col 8 lines 56 – Col 9 lines 6 & Col 30 lines 52 – Col 31 lines 4).
With regard to Claim 27:
Ruehl discloses: further including a weighing system (Figs. 18-23, Ref 716).
With regard to Claim 28:
Ruehl discloses: wherein the release allows rapid dumping of air from a mattress of the bed (Col 66 lines 26-50).
With regard to Claim 29:
Ruehl discloses: further including a tilt frame (716) connected to the patient support assembly, the tilt frame being rotatable to place the patient support assembly in a tilted position (Figs. 18-23).
With regard to Claim 30:
Ruehl discloses: further including an intermediate frame assembly (716) connected to the base frame, wherein one or more actuators raise and lower each end of the intermediate assembly (Figs. 18-23; Col 30 lines 25-51).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the attached PTO-892 Notice of References Cited form for a complete list of pertinent prior art made of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHIB T ZAMAN whose telephone number is (571)272-5017. The examiner can normally be reached Monday - Friday: 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673                                                                                                                                                                                                        
/RAHIB T. ZAMAN/
Examiner
Art Unit 3673